DecuSign Envelope ID: A9D15BC1-5657-4EEF-AB99-0864A496D393

cae anon

Debtor? EVONNE MARIE SHANNON

Fitt sauna Miidla Name Leal Name

 

Debtar2
(Spouse, if fling) Frsittame Mice Nama Last Nama

 

United States Banknipicy Court for the: Westem District af Washington

Case number 20-40627
(If known)

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement 12M5

Anyone who ts a party to a reaffirmation agreamant may fill out and filo this form, Fill it out comptotoly, attach Itto the reaffirmation agreement,
and file the documonts within tha tima sat under Bankruptcy Rule 4008.

 

Explain tha Repaymant Terms of the Reaffirmation Agqreament

1. Who Is the craditor? INOVA Federal Credit Union
Name of the creditor

 

2, Howmuch is thedabt? 4, the date thal the bankruptcy case is filed $ 7,158.15

To be paid under the reaffirmalion agreement $ 7,158.15

$ 448.04 per month for 17 months {if fixed interest rate)

 

 

3. What Is the Annual x 5.13
Porcentaga Rato (APR) Before the bankruptcy case was filed I

of Interest? (Sea
Bankruptcy Code Under the reaffirmation agreemant 5.13 % GY Fixed rate
§ 524(k)(3)(E).) C) Adjustable rate

 

4. Doas collateral secure Q No
He setite €d Yes, Describe the collateral, 2012 TOYOTA PRIUS

 

 

 

 

 

 

Current market value 5 7,500.00
5. Does the creditor assert
that the debt is wl No |
nondischargeabte? O] Yes. Attach an explanation of the nalure of the debt and the basis for contending that the debt is nondischargeable.
Fie cs
6. Using information from Income and expansas raported on Schedules land income and expanses stated on tha reaffirmation agramant
Schedule I: Your income
(Official Form 1061) and 4533.00 ; 4533
Schedule J: Your 6a, Combined monthly Income from $ Ge. Monthly incame from all sources 3
Expanses (Official Form line 12 of Schedule | afler payroll deductions
1068), fill in tha amounts.
6b. Monthly expenses from line 22c of __ 3 75 Sf Monthly expenses —$ 4375
Schedule ee
6c. Monthly payments on all —§ 6g. Monthly payments on all —¢§
reaffirmed debts not listed on aaa reaffirmed debts not included in
Schedule J monthly expenses
158.00 158.00
6d. Scheduled net monthly incoma = $ 6h, Present nat monthly Income $
Subtract lines 6b and 6c fram 6a. Subtract lines Gf and 69 from Ge.
If the total is legs than O, pul the If the tofai Is less than 0, pul the
number in brackets. number In brackets.

 

 

Official Farm 427 Cover Sheet for Reaffirmation Agraomant page 1

 

 

 
DocuSign Envelope ID: ASD15BC1-5657-4EEF-AB99-0864A496D393

owert EVONNE MARIE SHANNON Case number essom 20-40627

Lobia

 

x
7. Are the income amounts (I No

 

 

 

 

 

 

 

 

 

 

 

on lines 6a and 6e 2 Yes. Explain why they are different and complete tine 10.
different?
8. Are the expense @ No
amounts on lines 6b O) Yes. Explain why they are different and complete [ine 10,
and 6f different?
9. Is tha net monthly 1 No
income iniine6htess § () Yes, A presumption of hardship arises (unless the creditor Is a.credit union). ;
than 0? Explain how the debtor will make monthly paymenis on the reaffirmed debt and pay other living expenses.
Complete ine 10.
40. Debtor's certification eit
about lines 7-8 { cerlify that each expfanation on lines 7-9 Is true and correct,
ad answer on Hina 7-9 Is DocuSigned by: +
‘as, the debter must sign .
oe x Ov ah Sh - *
IFail the answers an lines 7-8 shyraarg wrnabter de? Signature of Debtor 2 (Spouse Only in @ Joint Gase}

are No, go to tine 44,

 

11, Did an attorney represent O No

tha debtor In negotiating [J Yes. Has the attorney executed a declaration or-an affidavit to support the reeffirmation agreement?
the reaffirmation

agreement? CI to
© ves

 

 

 

Whoever fills out this form | certify that the attached agreement Is a true and carrect copy of the reaffirmation agraamant between the

 

 

 

must sign here. parties Identified on this Cover Shaef fer Reafinmation Agreement.
3/25/2020
Date
MM /ODIYVYY
Ellen Ann
—-Brown Z

Printed Nama

Check one:

©) Debtor or Debtor's Attorney
C] Creditor or Crecitors Attomey

 

 

 

Official Ferm 427 ” Gover Sheol for Reaffirmation Agreement page 2

 

 
DocuSign Envelope ID: A9D15BC1-5657-4EEF-ABg9-0R64A496D393

Form 2400A (12/15)

 

k one.

Presumption of Undue Hardship

No Presumption of Undue Hardship
See Debtor's Statement in Support of Reafirmation,
Part if below, to determine which box to check

 

 

 

UNITED STATES BANKRUPTCY COURT

 

Western District of Washington
In re EVONNE MARIE SHANNON . Case No, 20-40627
Debtor
Chapter 7
REAFFIRMATION DOCUMENTS

Name of Creditor; INOVA Federal Credit Union

Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREEMENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation

Agreement, you must review the important disclosures, instructions, and definitions found in Part V of
this form.

A. Brief description of the original agreement being reaffirmed: Auto Loan
For example, auto loan

B, AMOUNT REAFFIRMED: $ 7,158.15
The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include
unpaid principal, interest, and fees and costs (if any) arising on or before 03/16/2020
which is the date of the Disclosure Statement portion of this form (Part V).
See the definition of “Amount Reaffirmed” in Part V, Section C below.

C. The ANNUAL PERCENTAGE RATE applicabie to the Amount Reaffirmed is __ 5.1250 %.
See definition of “Annual Percentage Rate" in Part V, Section C below.

This is a (check one) Fixed rate CJ Variable rate

If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate
disclosed here.

 

 

 
DocuSign Envelope ID: A9D15BC1-5657-4EEF-A899-0B64A496D393

Form 2400A, Reaffirmation Documents Page2

D. Reaffirmation Agreement Repayment Terms (check and complete ong):
$ 448.04 permonthfor 17 months starting on__04/18/2020_.

[| Describe repayment terms, including whether future payment amount(s) may be different from
the initial payment amount.

E. Describe the collateral, if any, securing the debt:

Description: 2012 TOYOTA PRIUS
Current Market Value $ 7,500.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described above?
Yes. What was the purchase price for the collateral? $. 28,425.10

[ | No. What was the amount of the original loan? 3

 

G. Specify the changes made by this Reaffirmation Agreement to the most recent credit terms on the reaffirmed
debt and any related agreement:

Terms as of the Terms After
Date of Bankruptcy Reaffirmation
Balance due (including
Jees and costs) $ 7,158.15 $ 7,158.15
Annual Percentage Rate 5.1250 % §.1250 %
Monthly Payment $ 448.04 $ 448.04

     
   

 
  
 
  

HI | Check Ti if the creditor is agtgsffig to provide yoRypith additional futureyggédit in connection with
this Reaff{mation Agreement. be the credit limityghe Annual Percenta te that applies to

future gfediT'agd any other terms purchases vances using sugf crewjt:

PARTI. DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you represented by an attorney during the course of negotiating this agreement?

Check one. | Yes [] No

B. {s the creditor a credit union?

Check one. [_ lves [x] No

 

 
DocuSign Envelope ID: A9D15BC1 -5657-4EEF-AB99-0864A496D393

Form 2400A, Reaffirmation Documents Page 3

C. If your answer to EITHER question A. or B, above is “No,” complete 1. and 2. below,

1

Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions

(take-home pay plus any other income) g 7933
b. Monthly expenses (including all reaffirmed debts except 3927
this one) . $

c. Amount available to pay this reaffirmed debt (subtract b. from a.) §$ 606.00
d. Amount of monthly payment required for this reaffirmed debt $ nae GA

if the monthly payment on this reaffirmed debt (line d) is greater than the amount you have available ta
pty this reaffirmed debt (line c.), you must check the box at the top of page one that says “Presumption
of Undue Hardship.” Otherwise, you must check the box at the top of page one that says “No
Presumption of Undue Hardship.”

You believe that this reaffirmation agreement will not impose an undue hardship on you or your
dependents because:

Check one of the two statements below, if applicable;

[x | You can afford to make the payments on the reaffirmed debt because your monthly income is
greater than your monthly expenses even after you include in your expenses the monthly
payments on all debts you are reaffirming, including this one.

[J You can afford to make the payments on the reaffirmed debt even though your monthly income

is less than your monthly expenses after you include in your expenses the monthly payments on
all debts you are reaffirming, including this one, because:

Use an additional page if needed for a full explanation,

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable: ,

[| You believe this Reaffirmation Agreement is in your financial interest and you can afford to
make the payments on the reaffirmed debt.

Also, check the box at the ‘op of page one that says “No Presumption of Undue Hardship.”

 

 

 
DocuSign Envelope ID: A9D1 5BC1-5657-4EEF-AB99-0B64A496D393

Form 2400A, Reaffirrnstion Documents Page 4

PART I. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES
I hereby certify that:
(i) { agree to reaffirm the debt described above.
(2) _ Before signing this Reaffirmation Agreement, | read the terms disclosed in this Reaffirmation
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V

below;

(3) The Debtor's Statement in Support of Reaffirmation Agreement (Part II above) is true and
complete;

(4) Lam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) Ihave received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both debtors must sign.):

 

DocuSigned by: .
25/2020 ‘ ee
Date aia Signature g Neate Si
rs \oaddedetatasses...
Date Signature

 

Joint Debtor, if any

Reaffirmation Agreement Terms Accepted by Creditor:

Creditor INOVA Federal Credit Union PO Box 1148 Elkhart IN 46515

 

   

 

Print Name Address
Steffany Reed 03/16/2020
Print Name of Representative Date

PART IV. CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreentent.
I hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the debtor; (2)

this agreement does not impose an undue hardship on the debtor or any dependent of the debtor; and (3) I have

fully advised the debtor of the legal effect and consequences of this agreement and any default under this
agreement.

LJa presumption of undue hardship has been established with respect to this agreement. In my opinion,
however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page 1 and the creditor is not a Credit
Union.

Date Signature of Debtor’s Attorney

Print Name of Debtor’s Attorney

 

 
DocuSign Envelope ID: A9D1 5BC1-5657-4EEF-ABS9-0B64A496D393

Form 2400A, Reaffirmation Documents Eases

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement (Part I
above) and these additional important disclosures and instructions.

Reaffirming a debt is a serious financial decision, The law requires you to take certain steps to make sure the
decision is in your best interest. If these steps, which are detailed in the Instructions provided in Part V, Section
B below, are not completed, the Reaffirmation Agreement is not effective, even though you have signed it.

A. DISCLOSURE STATEMENT

1. What are your obligations if you reaffirm a debt? A reaffirmed debt remains your personal legal
obligation to pay. Your reaffirmed debt is not discharged in your bankruptcy case. That means that if
you default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to take
your property or your wages. Your obligations will be determined by the Reaffirmation Agreement,
which may have changed the terms of the original agreement. If you are reaffirming an open end credit
agreement, that agreement or applicable law may permit the creditor to change the terms of that
agreement in the future under certain conditions.

2. Are you required to enter into a reaffirmation agreement by any law? No, you are not required to
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest, Be sure you can
afford the payments that you agree to make.

3. What if-your creditor has a security interest or lien? Your bankruptcy discharge does not eliminate
any lien on your property, A “lien”? is often referred to as a security interest, deed of trust, mortgage, or
security deed. The property subject to a lien is often referred to as collateral, Even if you do not
reaffirm and-your personal liability on the debt is discharged, your creditor may still have a right under
the lien to take the collateral if you do not pay or default on the debt. If the collateral is persona!
property that is exempt or that the trustee has abandoned, you may be able to redeem the item rather
than reaffirm the debt. To redeem, you make a single payment to the creditor equal to the current value
of the collateral, as the parties agree or the court determines.

4. How soon do you need to enter into and file a reaffirmation agreement? If you decide to enter into
a reaffirmation agreement, you must do sc before you receive your discharge, After you have entered
into a reaffirmation agreement and all parts of this form that require a signature have been signed, either
you or the creditor should file it as soon as possible. The signed agreement must be filed with the court
no later than 60 days after the first date set for the meeting of creditors, so that the court will have time
to schedule a hearing to approve the agreement if approval is required. However, the court may extend
the time for filing, even after the 60-day period has ended.

5. Can you cancel the agreement? You may rescind (cancel) your Reaffirmation Agreement at any time
before the bankruptcy court enters your discharge, or during the 60-day period that begins on the date
your Reaffirmation Agreement is filed with the court, whichever occurs ater. To rescind (cancel) your
Reaffirmation Agreement, you must notify the creditor that your Reaffirmation Agreement is rescinded
(or canceled). Remember that you can rescind the agreement, even if the court approves it, as long as
you rescind within the time allowed.

 

 
DocuSign Envelope ID: A9D15BC1-5657-4EEF-AB99-0864A496D393

Form 2400A, Reaffirmation Decuments Page 6

6.

When will this Reaffirmation Agreement be effective?

a. If you were represented by an attorney during the negotiation of your Reaffirmation
Agreement and

j. if the creditor is not a Credit Union, your Reaffirmation Agreement becomes effective when
it is filed with the court unless the reaffirmation is presumed to be an undue hardship, If the
Reaffirmation Agreement is presumed to be an undue hardship, the court must review it and may
set a hearing to determine whether you have rebutted the presumption of undue hardship.

ii. if the creditor is a Credit Union, your Reaffirmation Agreement becomes effective when it
is filed with the court.

b. If you were not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it. To have the
court approve your agreement, you must file a motion. See Instruction 5, below. The court will notify
you and the creditor of the hearing on your Reaffirmation Agreement. You must attend this hearing, at
which time the judge will review your Reaffirmation Agreement. If the judge decides that the
Reaffirmation Agreement is in your best interest, the agreement will be approved and will become
effective. However, if your Reaffirmation Agreement is for a consumer debt secured by a mortgage,
deed of trust, security deed, or other lien on your real property, like your home, you.do not need to file a
motion or get court approval of your Reaffirmation Agreement.

What if you have questions about what a creditor can do? If you have questions about reaffirming a
debt or what the law requires, consult with the attorney who helped you negotiate this agreement. If you
do not have an attorney helping you, you may. ask the judge to explain the effect of this agreement to

you at the hearing to approve the Reaffirmation Agreement. When this disclosure refers to what a
creditor “may” do, it is not giving any creditor permission to do anything. The word “may” is used to
tell you what might occur if the law permits the creditor to take the action.

INSTRUCTIONS

Review these Disclosures and carefully consider your decision to reaffirm. If you want to reaffirm,
review and complete the information contained in the Reaffirmation Agreement (Part I above). If your
case is a joint case, both spouses must sign the agreement if both are reaffirming the debt.

Complete the Debtor’s Statement in Support of Reaffirmation Agreement (Part {1 above). Be sure that
you can afford to make the payments that you are agreeing to make and that you have received a copy of
the Disclosure Statement and a completed and signed Reaffirmation Agreement.

If you were represented by an attomey during the negotiation of your Reaffirmation Agreement, your
attorney must sign and date the Certification By Debtor’s Attorney (Part I'V above).

You or your creditor must file with the court the original of this Reaffirmation Documents packet and a
completed Reaffirmation Agreement Cover Sheet (Official Bankruptcy Form 427).

If you are not represented by an attorney, you must also complete and file with the court a separate
document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your Reaffirmation
Agreement is for a consumer debt secured by a lien on your real property, such as your home. You can
use Form 2400B to do this.

 

 
DocuSign Envelope ID: A9D15B8C1-5657-4EEF-AB99-0864A496D393

Form 2400A, Reaffirmation Documents Page 7

Cc,

1,

DEFINITIONS

“Amount Reaffirmed” means the total amount of debt that you are agreeing to pay (reaffirm) by
entering into this agreement. The total amount of debt includes any unpaid fees and costs that youare ,-
agreeing to pay that arose on or before the date of disclosure, which is the date specified in the
Reaffirmation Agreement (Part I, Section B above). Your credit agreement may obligate you to pay
additional amounts that arise after the date of this disclosure, You should consult your credit agreement
to stenting whether you are obligated to pay additional amounts that may arise after the date of this
disclosure.

“Annual Percentage Rate” means the interest rate on a loan expressed under the rules required by
federal law. The annual percentage rate (as opposed to the “stated interest rate”) tells you the full cost
of your eredit including many of the creditor’s fees and charges. You will find the annual percentage
rate for your original agreement on the disclosure Statement that was given to you when the loan papers
were signed or on the monthly statements sent to you for an open end credit account such as a credit
card,

“Credit Union” means a financial institution as defined in 12 U.S.C. § 461(6)(1)(A)(iv). It is owned

and controlled by and provides financial services to its members and typically uses words like “Credit
Union” or initials like “C.U.” or “E.C,U.” in its name.

 

 

 
DocuSign Envelope ID: A9D15BC1-5557-4EEF-AB99-0B54A496D399 »

 

 

-— Payoff information _-

eee ee [368] Due Date [03-18-2020 CurrentRate $.12500)

 

 

 

 

 

 

 

Estrov Pst pO Payoff Interest Sean i 2» Ried
DRRST TEASE 1 amiliydlion Td aeeusa thee ante [ozze-zozo | i a
OperstingFund = 9 ‘ fo7-1e-2021 «| istomer Keyword
Chr Gismrifese | Maturity Date [07-18-2021 Customer Key
-—_Quote Information»
ti : , Expirallan ree
[] Create Payot Quate ee pt Wate # FE
(ireate Lackagt Flad
‘|include Borrower Mating “ddress ! Save G

 

-— Closing Attorney:

 

Closing Atiormey al

 

 

 

Guaranteed Auto Protection Fin |

 

 

Total | TASGAS

 
DocuSign Envelope ID: A9D15BC1-5667-4EEF-AB99-086444960393
DocuSign Envelope |p

IN WVA aoe Sa fev

Fone: 1-B00-a05-9732
a iS Fas: (874) 253-4199
PEBDEAAL cREDIT UNION avi dnewtifeu ory

   

     

LOAN AND SECURITY AGREEMENTS

 

 

 

  

 

 

 

   

 

 

AND DISCLOSURE STATEMENT
=) FIMED RATE LOAN DATE LOAN NUMBER ACCOUNT NUMBER CY NUMBER MATURITY DATE
VARIABLE RATE 12/12/2014 TfS8/2C21
BORROWER 7 BORROWER 2
NAME AND ADDRESS NAME (AND ADDRESS IF GIFFERENT FROM BORROWER 1
EVONNE MARTE SHRNNOL TIMOTHY PERRY SHANNON
2227 HARRISON #30 2227 HARRISON AVE £30
Wh SASRI CENTRALIA, WA 98531
TRUTH IN LENDING DISCLOSURE 's' means an estimate i
ANNUAL PERCENTAGE RATE FINANCE CHARGE Amount Fi

 

nanced Total af Payments
The collar amount the The amount of credit
Credit will cast you, proviced to you or on

Total Sale Price
The cost of your credit as 4 yaarly rate.

The amount you will have The total cost of your purchase on eredit is
pald after you have made

 

your behalf. all payments as scheduled, A a ree
S$. 345 my ¥ Wich inedu Ss your 7
a oa8e $5,498.36 3 28,226.10 3 34,946.41 downpayment af S 4 oo
Your Payment Schedule Will Be:
x — pga
Number of Payments Amount of Payments When Payments Are Due | Prepayment: If yau pay off

early you will not have to
ay a penalty.
77 § 446.04 MONTELY beginning 2/18/2015 Bay8p ¥

Required Depasit: The Annua
1 § 447.33

| Percentage Rate does
7/1e/20zy; Mot take inte account your required deposit, if arvy.

 

Property Insurance: You
want that is accepta
you will pays.

Late Charge:

Tf your payment is

: C Assumption: Someone buying yaur mobile hame
may obtain property insuranee from anyone yau
bla to the eradit union, If

‘ cannot. assume the remainder’of the loan en the
you get the insurance from us, original terms.

Demand: £] This obligation has a demand feature.
8 15 days or more late,

All discfosures are based an an assumed
vou will nay 2 late fee of 54 maturily of one year.
of the payment ameunt.

Filing Fees Non-Filing Insurance
$ d.00 $

 

Security: Collateral securing other loans with the credit union may
shares and dividends and, if

 

also secure this loan. Yau are

giving a security interest in your
any, your deposits and intergst in the credit union; and the property described below:
Collateral Property/ModelfMake Year |.D. Number Type Value Key Number
TOYOTA PRIUS-4 CYL, 2012 GPDANaEU0CROATS4a LIFTEACK 56 $ 20,775,090
$
S
Other (Describe)

Pledge of Shares $

in Account Na, $
Variable Rate:

in Account No.

 

See your contract documents for any additional information about nonpayment, default, and any required repayment in Tull
scheduled date.

 

before the

 

[

B
o
p

 

SIGNATURES |
y signing as Borrower, you agree to the terms of the Loan Agreement. If
the Truth in eng isclosure,
y

Property is described in the "Security" section
r you also agree to the terms of the Security Agreement. If you sign as '
foperty” you agree only to the terms of the Security Agreement.

Ovmner of
CAUTION: IT IS IMPORTANT

THAT YOU THOROUGHLY READ THE AGREEMENT BEFORE YOU SIGN IT.

Doacusiened by: oS Sloned by: pies
Xx] VB MVE [SHRUB sete BPO] [xT TUE HTP SRAM pede/15/2077]

 

 

 

 

 

 

 
 

 

 

 

   
 
 

 

 

 

 

 

 

DATE BoRRC DATE
(SEAL) i (SEAL) — if

(LJOTHER BORROWER [_] OWNER OF PROPERTY (C] WITNESS DATE (LJ OTHER BORROWER ([] OWNER OF PROPERTY (] WITNESS DATE

© CUNA MUTUAL GROUD,

1955, 2000, 01. o2, 03, 04, 06, 08. ALL RIGHTS RESERVED

NAXGLS (LASER)

 
DocuSign Envelope ID: A901 5BC1-5657-4EEF-AB99-0B64A496D393

 
 

GocuSign Envelope iO
Credit Union ="

Borrower(s) SVOHNE MARIE SHANNON

     

TIMOTHY PEERY SHANNOH

 

-

ltemizatian of Amaunt Financed of

$28,425.10 $0,090

TTEMIZATION OF THE AMOUNT FINANCED |
Amount Given to You Directly

Amount Paid on Your Account
$0.00

Prepaid Finance Gharge
$0.66

Amounts Paid to Others on Your Behalf: (if an amount is marked with an asterisk (*) we will be retaining a portion of the amourit.)

 

s 185,60 To Processing Fee $ 375.00 To GaP

5 0.00 To Service Contract § 1,221.45 To Debt Cancellation
$ To $ To

$ Ta & To

3 To 4 To

3 To $ To

$ To s Ta

| LOAN AGREEMENT cask

 

In this Loan Agreement ("Agreement’) all references to

person who signs this Agreement as a borrower.

1. PROMISE TO PAY - You promise to pay $28,425.10
has been repaid. For fixed rate loans the interest rate is

For variable rate lnans the initial interest rate is

"Credit Union," "we," “our,” oF a
appears above and anyone to wham the Credit Union assigns or transfers this Agreement. All references Le

mean the Credit Unian whase name

“is
"you," or "your" mean each

to the Cradit Union plus interest on the unpaid balance until what you owe
5.125 Ye per year.

% per year and will vary as follows:

 

Collection Costs:

You agree to pay all costs of collecting the amount you owe
reasonable attorney fess.

wider this Agreament, inclucing court cests and

 

2. PAYMENTS - You promise to make payments of the
amount and at the time shown in the Pech in Lending
Disclosure. If this is a variable rate loan, the Pramise to Pay
section tells you whether, if the interest rate increases, you
will have to make more payments, higher payments, of if
the final payment will be “a balloon payment. You may
prepay any amount without pent. if you prgpey any part
of what you owe, you are still required to ‘make the
regularly scheduled payments, unless we have agreed ta a
change in the payment schedule. Because this is a simple
interést loan, if“you ca not make payments exactly as
scheduled, your final payment may be more or less than the
amount of the final payment that is disclosed. If you elect
voluntary payment protection, we will either include the
remiumi or program fees in your payments or extend the
erm of your Ioan. If the term is éxtended, you will be
required to make additional payments of thé scheduled
amount, until what you owe has been paid. You promise to
make all payments to the place we choose. If this loan
refinances another loan_we have with you, the other loan
will be canceled and refinanced as of the date of this loan,

Unless otherwise requied by law, payments will be applied

to amounts owed in the manner we cnocse,

3. LOAN PROCEEDS BY WAIL - If the proceeds of this loan

are mailed to you, interest on this loan begins on the date

the loan proceeds are mailed to you.

4, SECURITY FOR LOAN - This Agreement is secured b all
roperty described in the “Security” section of the Truth in
ending Disclosure. Property securing other loans you have

with WS also secures this ioan, unless the property is a

dwelling. A dwelling secures this loan only if it is described

in the "Security" séction of the Truth in Lending Disclosure
for this loan. In addition to your pledge of shares, we may
also have what is known as a statutory lien on all individual
and joint accounts you have with us. A statutory lien
means we have the right under federal law and many State
laws to claim an interest in your accounts. We can enforce
a statutory lien against your shares and dividends, and if

any, interest and depeésits, in all individual and joint

© CUNA MUTUAL GROUP, 1989, 2090, 01, 02. 03, G4, 05, OB ALL RIGHTS RESERVED

accounts you have with us to satisfy any outstanding
financial obligation that is due and payable to us. We may
exercise our tight to enforce this lien without further natice
to you, te the extent permitted by law. For all borrawers:
You pledge as security for this loan all shares and dividends
and, if amy, all deposits and interest in all joint and
individual accounts you have with the credit union now and
in the future. The statutory lien and/or your pledge will
allow us to apply the funds in your account{s) to what you
owe when you are in default, The statutory lien and your
pledge do nat apply to any Individual Retirement Account or
any other account that would lose special tax treatment
under state or federal law if given as oe
5. DEFAULT - You will be in default under this Agreement if
ou do not make a payment of the amount required an or
efore the date it is due. You will be in default if you break
any promise on made in connection with this loan or i
anyone is in default under any security eae made in
connection with this Agreement. You will be in default W
you die, file for Patera pny: become insolvent (that is.
unable to pay your bills and loans as they become due), or
if you made ary false or misleading statements in your loan
application, You will also be in default if something happens
that we believe may seriously affect your ability to repa
what you owe under this Agreement or if you aré in defaur
under any other loan aa OUT you have with us.
6. ACTIONS AFTER DEFAULT = When you are in default,
we may demand immediate payment o the entire unpaid
balance under this Agreement. You waive any right you
have to receive demand for payment, notice of intent to
demand immediate pave and notice of demand for
immediate payment. If we demand immediate payment, you
will cantinue to pay interest at the rate provided for in this
Agreement, until what you owe has been repaid. We will
also apply against what you owe any shares and/or deposits
given. as security under this ao We may also
execs any other rights given By law when you are in
efauit.

NXAOTS (LASER)

 
DocuSign Envelope ID: ASD15BC1-5657-4EEF-AB99-0B64A4960393

 
 

Docusign Envelope Io
Credit Unian 40s

Borrower(s) EVONME MARIE sHaston

    

Loan No.
TIMOTHY PERRY

 

7. EACH PERSON RESPONSIBLE - Each person who signs
this Agreement will be individually and jointly responsible
for paying the entire amount owed under this Agreement.
This means we can enforce our rights against any one of
ou individually or against all of you together,
LATE CHARGE - If you are late in making @ payment,
you Promise to pay the late charge shawn in the Truth in
ending Disclosure! If no late charge is shown, you will not
be charged one.
9, DELAY IN ENFORCING RIGHTS - We can delay enforcing
any of our rights under this Agreement any number of times
without losing the ability te exercise our rigits later. We
can enforce this Agreement against your ‘heirs or legal
representatives.
10, CONTINUED EFFECTIVENESS -
Agreement is determined by a court
the rest will remain in effect:

If any part of this
to be unenforceable,

© CUNA MUTUAL GROUP, 7899, 2000, 01, 02, 03, 04, CB, Og, ALL RIGH TS RESERVED

LOAN AGREEMENT (continued) |

11. NOTICES - Notices will be sent to you at the most recent
address you have given us in writing” Notice to any one of
you will be notice to all.

12. USE OF ACCOUNT - You pramise to use your account
for consumer (personal, family or household) purposes,
unless the credit union gives you written permission to use
the account also for agricultural or commercial purposes, or
tc purchase real estate:

13. NO ORAL AGREEMENTS -- THIS NOTE CONSTITUTES
A "WRITTEN LOAN AGREEMENT" PURSUANT TO
SECTION 26.02 OF THE TEXAS BUSINESS AND
COMMERCE CODE, IF SUCH SECTION APPLIES. THIS
WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMP-
ORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

14, OTHER PROVISIONS -

NRO (LASER)

 
DocuSign Envelope ID: A9D15BC 1-5657-4EEF-AB99-0BG64A496D393

DocuSign Envelope ing
Credit Union +8U¥e

Borrower{s) EVONWE MARTE SHANNO’

 

  
 

Acct. No

 

Loan Ho.
TIMOTH

  

SHANNON

 

SECURITY AGREEMENT |

rt

In this Agreement all references to “credit union,” “we," “our” or
"us" mean the credit union whose name appears on this document
and anyone to whom the credit union assigns or transfers this
Agreement. All references to the "Loan" mean the loan described in
the Loan Agreement that is part of this document. All references to
"you" of “your” mean ey eee who signs this Agreement.

T. THE SECURITY FOR LOAN - You give us what is known as a
security interest in the Bropery described in the "Security" section
of the Truth in Lending Disclosure that is part of this document ("the
Property"). The secufty interest you give includes all accessions.
Accessions are things which_aré attached to or installed in the
Property now or in the future, The security interest also includes any
replacements for the Property which you buy within 10 days of the
Loan and any extensions, rénewals or refinancings of the Loan. It
also includes any money you receive fram Seng the Praperty or
from insurance ‘you have on the Property. If the value of the
Property declines, you promise to give us miore property as security
if asked to do so

2, WHAT THE SECURITY INTEREST COVERS/CROSS COLLATERAL i

PROVISIONS - The security interest secures the Loan and any
extensions, renewals or refinancings of the Loan. If the Property is
not a dwelling, the security interest also secures any other loans,
including any credit card loan, you have now or receive in the future
from_us and any other amounts you owe us for any reasan now or in
the future, SHeere any loan secured by your puncte! residence. If
the Property is nauséheld goods as defined by the Federal Trade
Commission Credit Practicés Rule or au principal residence, the
Property will secure only this Loan and nat other loans or amounts
ou Owe US.

. OWNERSHIP OF THE PROPERTY - You promise that you own the
Property or, if this Loan is ta buy the Property, you promise you will
use the Loan praceeds for that purpose. You promise that no one
else has any interest in or claim against the Property that peu have
not already told us about. You promise not to sell or lease the
Property or to use it as security for a loan with another creditor until
the Loan is repaid. You proniise you will allow no other security
interest or lien to attach to the Property either by your actions or by
operation of law.

4. PROTECTING THE SECURITY INTEREST - If your state issues a
title for the Pro Bn you promise ta have olr security interest
shown on the title, We'may have to file what is called a financing
statement to protect our security interest fram the claims of others.
You. irrevocably authorize us~ta execute {on your behalf), if
applicable, and file one or more financing, continuation or
amendment statements pursuant ta the Uniform Commercial Cade
(UCC) in form satisfactory to us. You promise to do whatever else
we think is necessary “to protect our Security interest in the
Property. You also promise to pay all costs, including but not limited
to any attorney fees, we incur in protecting our security interest and
rights in the Property, to the extent permitted by applicable law.

5. USE OF PROPERTY - Until the Loan has been paid off, you
promise you will: (1) Use the Property carefully and keep it in good
repair. (2) Obtain our written permission before realy major
changes to the Property or changing the address where the Propert
is kept, (3) Inform us in writing béfore cena your address. (
Allow us to inspect the Property. (5) Promptly notify us if the
Property is damaged, stolen or abused. (6) Not use the Property for
any unlawful purpess. (7) Not retitle Property in another State
without pe tig us,

6. PROPERTY INSURANCE, TAXES AND FEES - You promise to pay
all taxes and fees (like registration fees) due on the Property ane te
keep the Property insured against loss and damage. The amount and
coverage of the property insurance musk be acceptable to us. You
may provide the property insurance through a policy you already
have, or thraugh a policy yeu get anid Bey for, You promise to make
the insurance Policy payaGle to us and to deliver the policy or proof
of coverage to us if asked to do so.
If you cancel your insurance and get a refund, we have a right to the
refund. If the Property is lost or damaged, we can use the insurance
settlement to repair the Property ar a ply it towards what you owe.
You authorize us to endorse any dra t or check which may be
payable to you in order for us to collect any refund or benefits due
under your insurance policy,

If you'do not pay the taxes or fees an the Property when due or
keep it insured, we may pay these obligations, but we are not
reguired to da so. Any money we spend for taxes, fees or insurance
will be added to the unpaid balance of the Loan and you will pay
interest on those amounts at the same rate you agreéd to pay on
the Loan. We may receive payments in “connection with” the
insurance from a company which provides the insurance. We may
monitor our loans for the purpose of determining whether you and
other borrowers have complied with the insurance requirements of
our loan agreements of may engage others ta do so. The insurance
charge added ta the Loan may include {1) the insurance campany's
payments to us and (2) the cost of determining compliance with the
insurance requirements. If we add ameunts for taxes, fees or

S CUNA MUTUAL GROUP, 1999, 2696, 01, G2. 03, 04, G5, DE, ALL RIGHTS RESERVED

insurance to the unpaid balance of the Loan, we may increase your
payments to pay the amount added within the term af the
insurance or term of the Loan, . :
7. INSURANCE NOTICE - If you do not purchase the required
roperty insurance, the insurance we may purchase and charge you
For will’ cover only our interest in the Property. The premium’ for
this insurance may be higher because the insurance campany may
have given us the right to purchase insurance after uninsured
collateral is fost or damaged. The insurance will not be liability
insurance and will not satisty any state financial responsibility ar no
fault laws,
8. DEFAULT - You will be in default if you break any promise you
make or fail to perform any obligation you have under this
Agreement. You will also be in default under this Agreement if the
Loan is in default, You will be in default if any property you have
given us as Security is repossessed by someone else, seized under
a forfeiture or similar law, or if @nything else happens that
significantly affects the value of the’ property or our security
interest in it, .
9. WHAT HAPPENS IF YOU ARE IN DEFAULT - When you are in
default, we may demand immediate payment of the outstanding
balance of the Loan without giving you advance notice and take
possession of the Property. You agree the Credit Union has the
right to take possession of the Praperty without judicial process if
this can be done without breach of the peace. If we ask, you
romise to deliver the Property at a time and place we choose. If
he property is a motor vehicle or boat, you agree that we may
obtain a key or other device necessary tO unlock and operate it,
when you dre in default. We will not be responsible for any other
property not covered by this poreeigent that yeu leave inside the
roperty or that is attached to the Property. We will try to return
that property to you er make It available far you ta claim.
After we have possession of the Epa we can seil it and apply
ihe money to any amounts you owe us, We will give you notice df
an pubic disposition or thé date after which a private disposition
wil 2 held. Our expenses for taking possession of and selling the
Property will be deducted from the Money received from the sale.
These casts ay include the cost of storing the Property, preparing
it for sale and attorney's fees to the extent permitted under state
law or awarded under the Bankruptcy Code.
IF you have agreed to pay the Loan, you must pay any amount thal
remains unpaid after the sale money has been a Blied to the unpaid
balance of the Loan and to what you awe under this Agreement.
You agree to pay interest on thal Amount at the same rate as the
Loan until that amount has been pat :
40. DELAY IN ENFORCING RIGHTS AND GHANGES IN THE LOAN -
We can delay enforcing any of our rights under this Agreement any
number of times without losing the ability to exercise our rights
later, We can enforce this Agreement against your heirs or legal
representatives. If we change the terms of the Laan, you agree that
this Agreement will remain in effect. ‘ .
41. CONTINUED EFFECTIVENESS - lf ay part of this Agreement 's
foe by a court to be unenforceable, the rest wi remain in
effect,
12. NOTICE TO NORTH DAKOTA BORROWERS PURCHASING A
MOTOR VEHICLE - THE MOTOR VEHICLE IN THIS TRANSACTION
MAY BE SUBJECT TO REPOSSESSION. IF IT IS REPOSSESSED
AND SOLD TO SOMEONE ELSE, AND ALL AMOUNTS DUE TO THE
SECURED PARTY ARE NOT RECEIVED IN THAT SALE, YOU MAY
HAVE TO PAY THE DIFFERENCE. _
13. NOTICE FOR ARIZONA OWNERS OF PROPERTY - It is unlawful
for you to fail to return a moter vehicle that is subject lo a security
interest, within thirty days after you have received notice of
default. The notice will be mailed to the address you gave us. It is
your responsibility to natify us if your address changes, The
maximum penalty for unlawrul failure to return a motor vehicle is
one year in prison and/or a fine of $150,000.00.

Life fellowing notice applies ONLY when the box at feft is marked.

14, NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
WHICH THE DEBTOR COULD ASSERT AGAINST THE
SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY
HEREUNDER BY THE DEBTOR SHALL NOT EXCEED
AMOUNTS PAID BY THE DEBTOR HEREUNDER.

15. OTHER PROVISIONS -

NXAQ1S (LASER)

 
DocuSign Envelope ID: A901 5BC1-5657-4EEF-ABS9-086444960393
ee ca wiare OF ASH

( \ Vehicle Certificate of Title

ee Title Number
-

  
 

   

ae 1516818809
License Munaber Vehicie Identificavon Murrber VIBE Year Make Nivel Stys Betws Lo uy
AHB347& JTOZN3EUOCZ087648 2012 TOYT PR SW PRIUS
Date of Applicetinn Odometer Mies Odometer Siatus Fuel Type
06/26/2013 00249148 A ¥
Seale Weigh: Gross Vehicle Weight Rating Code Vehicle Coter Prior Title State Pro: Tilo Number
03254 WA 1347702804
Cornmneants
30967-2012
Grands

 

Sale price §

 

Daté of sale

Legal Owner: To release interest, sign below and give [his tlie to the registered ownectranslerce orto a vehicle lleensing office
with (he proper fee within 16 days of selistaction of the Security interest, or you may be liable to the Qwneniransieree lor panaliies
Buyer: You mus! apply for tiie within °5 calendar days of acquiring the vehicle to avoid a penalty Take this signed tile tna
vebicie/vessel fican ing ofiice with the &apnrOpriate fogs,

Legal Owner

INOVA FEDERAL CREDIT UNION
PO BOX 2078
LEXINGTON, SC 29071-9613

x

 

Registered Owner

SHANNON, EVONNE
SHANNON, TIM

100 DEERFIELD PL
CHEHALIS, Wa 98592

x

 

SigRdiure ot recpsiered mwyner releasns all mieieat in Cam

Seanature od fear enor oases all umaresi on Cum

    
 

 

    

 

the venisie desecbed above, |t signing fora kugingas, The vanicte deserbod ubour, If Signing fora Le
NeIEGe QusaeSS Nate, si¢natucs, ane tite NSdE Meisitess name, Sigtature and alle

%

3 x
anata of secur legal owner relgasas ail interest tr Tate

G described apoee. tt 59009 ‘sea buginess,

SMGSS War, signature, ge tists,

 

& albintenest in aw
j fcr a Business.

Hype,

   
   

Signature oi recistered owner cen
the vehicle deadribed above, If sigh
intinwe Susiness name, Ronaure, @

saneteu  verPebles.
fave the pessang

ihe vehicle described, (rector, Departmant of Licansina

 
 
 
 
   

 
 
 
  

ihe #eeoras of the Depart

  

 

13 | Federal regulation and staie law require you to state the mileage when transferring Ownership if the vehicle is less than 10 years
old, unless exempt, Failure to complete this statement or providing a false statement may resuit in fines and/or imprisonment.

 

  

as;

: =a 3 =a
Assigninent by requstered own

 

 

  

 

! Gertity, to the best of my knowledges, the odometer reading is: _ oa _.. elenths} Transferdata f
| Odemeter raaging in inilas
_ Ths reading is {check ona}: Clie actual mileage of the vehicle Cin axcass si iis mechanic limits Clot the actus! mileage,

 

nar seller

    

| Slpnatura ef ar:

 

 

 

 

 

 

 

 

 
DocuSign Envelope ID: A9D15BC1-5657-4EEF-AB99-DB64A496D393

EVONNE M, SHANNON
TIMOTHY P. SHANNON
2227 Harrison Ave Apt 30
Centralia WA 98531-9927

eeanesnenerensennnaeneneeerenacersans Transaction History Account tunber

03-02-2010 to 03-23-2020

Description

New Loan Disbursement CL/SHANN 12-26-2014 12-26-2014
Financed Disbursement Guarante 12-26-2014 12-26-2014

Singla Life Protection 12-31-2014 12-31-2014
Loan Charge Capitalization Deb 12-31-2014 12-31-2014
Charge Satisfaction Bebt Can C 12-31-2014 12-31-2014
Single Life Protection 01-31-2015 01-31-2015
Loan Charge Capitalization Deb 01-31-2015 01-31-2015
Charge Satisfaction Debt Can € 01-31-2015 01-31-2015
Regular Payment Mail

Single Life Protection 02-28-2015 02-28-2015
Loan Charge Capitalization Deb 02-28-2015 02-28-2015
Charge Satisfaction Debt Can C 02-28-2015 02-28-2015
Reguiar Payment

Single Life Protection 03-31-2025 03-31-2015
Loan Charge Capitalization Deb 03-31-2015 03-33-2015
Charge Satisfaction Debt Can C 03-31-2015 03-31-2015
Regular Payment

Single Life Protection 04-30-2015 04-30-2015
Loan Charge Capitalization Oeb 04-30-2015 04-30-2015
Charge Satisfaction Debt Can C 04-30-2015 04-30-2015

04-27-2015 04-27-2015 04-18-2015

EfF Date Post Date Due Date Balance Type

Note Balance

Note Balance

Guaranteed Auto Protection Fin
Total

Debt Can Cns Single Life Simp?
Note Balance
Debt Can Cns Single Life Simp)
Debt. Can Cns Single Life Simp]
Note Balance
Debt Can Cos Single Life Simpl

02-17-2015 02-17-2015 02-18-2015 Note Interest

Note Balance
Total

Debt Can Cns Single Life Simp!
Note Balance
Debt Can Cns Single Life Simp]

03-13-2015 03-13-2015 03-18-2015 Note Interest

Note Balance
‘Total

Debt Can Cns Single Life Simpl
Note Balance

Pebt Can Cns Single Life Simpl
Note Interest

Hote Balance

Total

Bebt Can Crs Single Life Simp]
Note Balance
Debt Can Cns Single Life Simp!

External Loan Payment INOVA FC 05-22-2015 05-22-2015 05-18-2015 Note Interest

Single Life Protection 05-30-2015 05-30-2015
Loan Charge Capitalization Deb 05-30-2015 05-40-2015
Charge Satisfaction Debt Can ¢ 05-30-2015 05-30-2015

Note Balance
Total

Debt Can Cns Single Life Simp!
Note Balance
Debt. Can Cns Single Life Simp]

External |oan Payment INOVA FC 06-19-2015 06-19-2015 06-18-2015 Note Interest

Single Life Protection 06-30-2015 06-30-2015
Loan Charge Capitalization Deb 06-30-2015 06-30-2015

Kote Balance
Total

Debt Can Cns Single Life Simpl
Note Balance

Amount Running Bal
26050.10 28050.10
375.00 28425.10
0.00
«475.00

-28.14
28.14 28463.24
29.14
-28.17
28.417 28461.41
28.17
211.79
~236.25
448.04

28245.16

~27 96
27.96 28273.12
27.96
~95.23
=362.81
448.04

27920.31

-27 64
27.64 27947 95
27.64
-176,52
271.52
44804

27676.43

-27 AD
27.40 2703.83
27.40
-97 24
-350.80
446.04

27453.03

-27 08
27.08 27380.11
27.08
+107 .61
~940.43
449,04

2703968

-26.77
26.77 27066.45

 

 
EVONNE M. SKANNON
TIMOTHY P. SHANNON
2227 Harrison Ave Ape 3)
Centralia WA 98581-9927

fescription
Charge Satisfaction Cabt Can C
External Loan Payment INOVA FC

Single Life Protection

Loan Charge Canitalvzation Deh
Charge Satisfaction Pebt Can C
External Loan Payment [NOVA FC

Single Life Pratection

Loan Charge Capitalization Deb
Charge Satisfaction Debt Can C
External Loan Payment [NOVA FC

Single Life Protection

Loan Charge Casitalization Deo
Charge Satisfaction Debs Can
Extercal Lean Payment INOWA FC

 

Single Life Protection

  

Charge Capitalization Dea
é action Cebt Can €
Payment INGVA FC

Single Life Protection

Loan Charge Capitalization Deb
Charge Satisfaction Debt Can C
Externai Loan Payment INDVA FC

single Life Protection

Loan Charge Capitalization Dab
Charge Satisfaction feb Can c
External Loan Payment [NOVA EC

08-31-2015

“vr-- Transection History Account Humberg

DocuSign Envelope ID: A9D15BC1-5657-4EEF-AB99-0B644496D393

 

€3-G2-2019 to 03-23-2020

ETT Date Past Date
06-30-2015 06-50-2015

O?-1¥-2015 07-17-2015

7-31-2015
07-31-2015
Q?-3E-2015
Gé-14-2015

07-31-2055
O7-31-2015
07-31-2015
03-14-2015

08-31-2015
08-31-2015
08-31-2015
09-15-2015

G8-31-2015
08-31-2015
09-15-2015

C5-30-2015
C5-30-2015
09-30-2015
10-19-2015

9-39-2015
O9-30-2015
09-30-2015
iG-09-2015

10-31-2015
10-31-2015
19-31-2015
11-06-2015

10-31-2015
1G-31-2015
iC-34-2015
i1-06-2015

11-30-2015
11-30-2015
11-30-2015
12-04-2015

11-30-2015
11-30-2015
11-30-2015
2-04-2015

12-31-2015
22-31-2015 12-31-2015
12-31-2015 12-31-2015
O1-15-2026 1-18-2016

12-31-2015

Cue Date

B/-18-2015

08-13-2015

09-28-2015

ij-18-2015

11-18-2015

12-18-2015

1-18-2016

Balance Type

Cebt Can Cns Single Life Simpl
hove Interest

Note Sélance

Tota |

Debt Can Cns Single Life Simp?
Nore Balance

Debt Carn Cas Single Life
Note Interest

Note Galance

Total

Simp)

Debt Can (ns Single Life
Note Balance

Debt Can Cns Single Life
Note Interest

Note Balance

Total

Simp!

Sime]

Debt Can Cns Single Life
Note Balance

Gebt Can fns Single Life
Hote Interest

Note Balancs

Total

Simp?

Simp”

Debt Can Cns Single Life Simp?
Note Balance

Debt Cen Cns

Note Interest
Note Balance

Total

Single Life

Debt Can Crs Singie Life
Note Balance

Debt Can Cns Singie Lifes
Note interest

Note Balance

Total

Simo)

Sima)

Debt Can €ns Single Lifa
Note Balance

Debt Can Cns Single Life Simp?
Note Interest

Note Balance

Siri

Amount

11a

-3249,

26.77

18

Bo
wn
i
a

4ag fe

88.
-350.

14g. 04

UD.
-346,
add

ma
wr

- Hoo.
“O47.
44g.

 

 

+20

~24.88

26508

26105. 14

an

4
e

25770

254497

25126

1d.

Running Bal

ag

98

9H

58

id
EVONNE M. SHANNON
TIMOTHY PL SHANNON
2227 Harrison Ave Apt 30

DocuSign Envelope ID: A9015BC1-5657-4EEF-AB99-0B64A496D393

--+---- Transaction History Account Number

 

03-02-2010 te 03-23-2020

Centralia WA 98531-9327

fescription Eff Date ‘ast Date

Singie Life Protection 91-30-2016 01-30-2015
Loan Charge Capitalization Deb - 30-2016 01-30-2016

Charge Satisfaction Debt Can C 3

2
2016 01-30-2036
External Loan Paymant INOVA FC 2

-2-
We- 12-2016 02-12-2016

Single Life Pratection

Loan Charge Capitalization Deb
Charge Satisfaction Dest Can C
Externa} Loan Paymant INDVA FC

02-29-2010 D2-29-2016
02-29-2016 02-29-2016
G2-29-2016 02-29-2016
03-25-2016 03-25-2016

Single Life Protection

Loan Charge Capitalizatien B
Charge Satisfaction Gebt Can C
External Loan Payment INGVA FC

03-31-2016 03-41-2016
2-31-2016 03-31-2018
C 03-31-2016 03-31-2016
04-22-2016 Q#-22-2016

Deb

Single Life Pretecticn
Loan Charae Capitzlizaticn Deb
Charce Satisfaction Eebt Can C

External Loan Payment INOVA FL

04-30-2016 04-30-2018
04-30-2016 04-30-2016
04-30-2016 04-30-2016
05-23-2016 05-23-2016

   

tt

Single Life Protection 05-31-2016 €5-31-24016
-~ Vitglization Osh 0-31-2015 65-31-2016
faction Zebt Can € 05-31-2016 05-31-2018

External Loan Paynert [NOVA FC 06-20-2616 06-20-2018

Life
Logn Charce

Charge Satis

  

Single Life Protection

Loan Charge Capitalizazion Geb
Charge Satisfaction Cebt Can C
External Loan Paywent INDVA FC

06-30-2016 06-30-2016
06-30-2026 (6-30-2016
06-30-2016 06-30-20)

O7-15-2016 G?-15-2015

Single Lifes Protection 07-30-2016 07-30-2015

fue Date

02-18-2016

03-18-2016

06-18-2016

05-28-2016

Jo-18-2016

07-18-2016

Balance Type
Total

Debt Can Cns
Note Balance
Debt Can Cns Singie Life
Note Interest

Note Balance

Trtal

Single Life

Geot
Hobe Stance

Dept Can Cns

Nate Interest
Note dalance

Total

Can Cns Single Life

Single Life

Debt Can Cns Single Life
Note Balance

Debt Can Cns Single
Note Enterest

Note Balance

Total

Life

Debt Can Cas Single Life
Note Balance

Debt Cen Cns Single
Note Interest

Note Balance

Total

Debt Can ¢ns

Note Balance

Debt Can Cns

Note Interest
Note Balance

Toval

=
1

Single

Singie Life

Debt
hote
Debt
Note
Note
Total

Can Cns Single
Balance

Can Cas Sinaia Life
interest

fa lence

Debt Can Cns Singia Life

Simpt

Simpl

Simp]

Simo]

Simsl

Sirpl

Simp]

fe Simp]

Simp]

Life Si

Simp)

Amouat
448.04

144,
~Md.7
446 D4

-24
0G

24
-95.14
352.9
GAE Od

24.

Running 82]

OG

OC

03

2.69

24875.

28525.

Pant

24270)

2391? .

2597.

20265.

23288.

22921

dt

i?

QV?

1¢

BE

 
DocuSign Envelope ID; A9D15BC1-5667-4EEF-4899-0864A496D393

EVONNE M4. SHANNON
TIMOTHY P. SHANNON

eee? Harrison Ave apt 30
Cantralia WA 98S9)-a1a7

Description ET? Date

Loan Charge Capitalization Deb O7-30-Z016
Charge Satisfaction Debt Can ¢ 67- 30-2016
External Loan Payment INOVA FC 08-12. 2016

single Life Protectica C8-31-201

~~» Tran

Loen Charge Capitalization Deb 08-31-26

Charge Satisfaction Cabt Can C 08-31-20

External Loan Payaart [NOVA FC as

Single Life Protection 09-30-2016
Loan Charge Capitalization Deb 09-30- 201

Charge Satisfaction Cebt Can ¢ 09-30-29

External Loan Payment INOVA FC 19-

= Life Protection 10-31-2016

an Charge Capitélization Deb ig-
deca: Satisfaction febt Can C 10-31-2016
External Loan Payment INpva FC 11-18-2016

Single Life Protection 11-30-2076
Logo Charge Capitalization Oeb 11-30-2016
Charge Satisfaction Debt Can C 11-30-2016
External Loan Paynant INOVA FC 12-14-2016

Single Life Protecties 12-31-2016
Loan Charge Capitalization Oeb [2-91-2016
Charge Satisfaction Debt Can C 12-31-2016
External Loan Payment INOVA FC G1-16-3017

Single Life ®rotection 01-31-2017
“31-2017

Loan Charge Capitelization Deb g1-
Charge Satisfaction Sebt Cen ¢ Gi
ia

External Loan Payment INOWA FC G2-

et. of

ret- a9

21-2016

saction History Account Numaerf

03-02-2019 to 03-23-2020

Post Cate Ous Dete Balance Type

07-30-2016
87-30-2016
08-12-2016 08-18-2016

DE-31-2016
08-31-2016
08-31-2018
QS-09-2016 09-13-2916

09-30-2016
08-30-2016
09-30-2015

10-31-2015
19-31-2016
10-31-2035
11-18-2016

an

pont
'

yeu

16

mh)

&-

L1-30-2016
11-30-2016
11-39-2016
12-14-2016 12-18-2015

12-31-2016
12-91-2016
12-31-2016
G1-19-2017 01-18-2017

01-91-2017
(1-31-2017

-G1-2017 (1-31-2017

21-2017

Cz-21-2017 02-18-2017

hore
Debt
Note
Note
Total

da lance

  

Can Cns Singie Life

Interest
Balance

Simp

Debt Can Cas Single Life Simp]

Note

Ba lance

Debt Can Cns Single Life

Nowe
Note
Total

Debt
Note

interest
Balance

Can Cns Single
éalaace

Life

Debt Can Cns Sinale Lifs
10-24-2016 10-18-2016 Note [nterest

Note
Total

Debt
Note
Debt
NOTE
Hote
Total

Debt
Note
Oeot
Note
Note
Fotel

Debi
hate
Dabr
Hote
Note
Tatal

Debt
Note
Debt
Note

Balance

Can Cas Single
Balance
Can Cns Single
Interest
Balance

Can Crs Single
Ealance
Can Cns Single
laterest
Balance

Life

Life

can Cns Single Life

Balance
Can Cns Singie
Interest
3a lance

Can Cns Single
Ba fance
Can €ns Single
Interest

Life

Life

Life

Simal

Siral

simal

re Simp]

Sinpi

Simol

Simpl

Simp?

Simp]

Singl

Simp

Amount

22.

~8¢.9
-358_1
4ag fa

- 8,
~959.
agg.

-i40.
~307.
448.

-10F

~d4G.
448.

20.

“OF,

 

69
22
SL

Running Bai

22544

69

22ed9 92

21903.

a4

A

21266

U5

21207

24

fad
m3

01

06

42
DocuSign Envelope ID: A9D15BC1-5657-4EEF-AB99-0B64A496D393

EVONNE 6. SHANNON
TIMOTHY P. SHANNON
2227 Harrison Ave Apt 30
Centralia WA 98531-9327

more nner t eee teen tew nnn nn cane nnn nen nnn Transaction History Account Numbe
03-02-2010 te 03-23-2020

Description Eff Date Post Bate Que Date Balance Type
Note Balance

Total

Single Life Protection 02-28-2017 02-28-2017
Loan Charge Capitalization Deb 02-28-2017 02-26-2017 Note Balance
Charge Satisfaction Debt Can C 02-28-2017 02-28-2017 Debt Can Cas Single Life Simp]
External Loan Payment INOVA FC 03-16-2017 03-16-2017 03-18-2017 Note Interest

Note Balance

Total

Debt Can Cns Single Life Simp!

Single Life Protection 03-31-2017 03-31-2017
Loan Charge Capitalization Deb 03-31-2017 03-31-2017 Note Balance
Charge Satisfaction abt Can © 93-31-2017 03-31-2017 Debt Can Cns Single Life Simp)
External Loan Payment INQVA FC 04-20-2017 04-20-2017 04-18-2017 Note Interest

Note Balance

Total

Debt Can Cns Single Life Simp?

Single Life Protection 04-29-2017 04-29-2017
Loan Charge Capitalization Deb 04-29-2017 04-29-2017 Note Balance
Charge Satisfaction Debt Can C 04-29-2017 04-29-2017 Debt Can Cas Single Life Simp}
External Loan Paymant INOVA FC 05-18-2017 05-18-2017 05-18-2017 Note Interest

Kote Balance

Total

Debt Can Cas Single Life Simp)

Single Life Protection 05-31-2017 05-31-2017
Loan Charge Capitalization Deb 05-31-2017 05-31-2017 Note Balance
Charge Satisfaction Debt Can ¢ 05-31-2017 05-31-2017 Debt Can Cns Single Life Simp!
External Loan Payment INOVA FC 06-21-2017 06-21-2017 06-18-2017 Note Interest

Note Balance

Total

Debt Can Cns Single Life Simpl

Single Life Protection 06-30-2017 06-30-2017
Loan Charge Capitalization Deb 06-30-2017 06-30-2017 Note Balance .
Charge Satisfaction Debt Can C 06-30-2017 06-30-2017 Debt Can Cns Single Life Simp]
External Loan Payment INOVA FC 07-20-2017 07-20-2017 07-18-2017 Note Interest

Note Salance

Total

Debt Gan Cns Single Life Simp?

Single Life Protection 07-31-2017 07-31-2017
Loan Charge Capitalization Deb 07-31-2017 07-31-2017 Note Balance
Charge Satisfaction Debt Can C 07-31-2017 07-31-2017 Debt Can Cns Single Life Simp?
External Loan Payment INDVA FC 08-17-2017 08-17-2017 08-18-2017 Note Interest

Note Balance

Total

febt Can Cns Single Life Simp]

Amount Running Bal

=350.92 20616.24
448.04
“20.41
20.41 20636.65
20.41
-66.63
421.41 20215.24
488.04
-20.01
20.01 2235.25
20.02
99.40
~348.64 19886 .6],
448.04
~19.69
19.69 19906.30
19.69
78.29
365.81 19536.49
448.04
-19.34
19.34 19565.83
19.34
93.93
-364.71 19201.12
448.04
19.01
19.01 19220.13
19.01
-78,24
- 369,80 18850.33
446,04
-18.66
18.66 18868 .99
18.66
74.15
-373,89 16495.10
448.04

 

 
DocuSign Envelope ID: A9ID15BC1-5657-4EEF-AB99-0864A4g6D393

EVONNE M SHANKS
TINOTHY 8. SHANNOR
#227 Harrison Ava Ant 3p
Centralia WA 98531-9397

 
  

ToT mrseeecneccccscseeeeccromemens Transaction distary Account Number
02-02-2010 ta 3-23-2026

 
 

a Ev? Dats Post Cate Oue Date Balance Type Amount Runring 84]
é Lote Protection Q8-31-2017 68-31-2017 Debt Can {ns Single Lifs Simpl “18.31
Loan Charge Capitalization Det 0&-31-2917 03-91-2017 Note dalance 12.3] 1813.41
Charge Satisfaction Gebt Can C 08-31-2017 38-31-2017 Gebt Can Cns Sirgle Life Simpl 18.31
External Loan Payment [NOVA FC NS-25-2017 09-25-2017 09-18-2017 Note Interest - 161.35
Note Belance - 346,69 18166.72
Tota? 448.04
Single Life Protection 08-30-2017 09-99-2017 Bebt Can Cos Single Life Sirol -17 95
Loan Charge Capitelization Deb 09-30-2017 09-30-2017 Nowe Balance 17.99 18182 7]
Charge Satisfaction Cabt Can C 65-36-2017 00-30-2017 Gebt Can Cns Single Life Simp] 17.89
External Loan Payment INDYA FC 10-19-2017 10-19-2017 1-18-2017 Nore Interest -61.26
Note Balance -386. 78 17797 93
Tova) 408.0
Single Life Protecticn 10-31-2017 16-31-2017 Debt Can Crs Single Lite Simpl -1? 62
Loan Charge Capitalization Dab 29-31-2017 10-31-2017 Note Balance 17.62 (7815.85
Charge Satisfaction Bebe Can C 10-31-2017 10-31-2017 Bedt Can Cns Single Lifs Simpl 17.62
External Loan Paymant INOVA =¢ 1L-$6-2017 11-16-2017 11-14-2017 Note Interest -79,02
Note Balance “478.02 L743? 53
Total 445. 0a
single Life Protection 11-80-2017 11-90-2017 Debt Can Cns Single Life Simpl -17 26
Loan Charge Capitalizetion Deb 11-30-2677 11-30-2017 Note Balance 17.26 1746479
Charge Satisfaction Debt Can € it-3D-2017 11-30-2017 Debt Can Cns Single Life Simp] 1l?.25
External Loan Payment INQVA FC 12-21-2017 12-21-2017 12-19-2017 Note Interest ES. #4
Note Balance 952.30 17092 49
Total 449.04
Single Life Protection 12-30-2017 12-30-2017 Debt Can Cns Single Life Simp! -16.92
Loan Charge Capitalization Geb 12-30-2017 12-30-2027 Note Balance 16.92 L7T0G, 2h
Charge Satisfaction Cebe Can ¢ 12-30-2017 12-30-2017 Oebt Can {ns Single Life Simp) 16.92
External Loan Payment INOWA FC 01-18-2018 01-18-2018 1-18-2018 Note interest oF .25
Note Balance “G80 76 16728 62
Total #45 04
Single Life Protection O1-3)-2018 01-31-2078 Dept Can Cns Single Life Simpl ~16. 55
Loan Charge Capitalization Deb 01-31-2018 91-31-2013 Note Balance 16.56 Lovds 1s
Charge Satisfacticn Debs Can ¢ OL-31-2018 01-31-2018 Beot Cen Cns Single Life Simp] 16.56
External Loan Payment INOVA FC 02-21-2018 02-21-2018 02-18-2028 Note Interest -79.91
Nate Balance -368,13 1637705
Total Ace 4
Single Life Protection Ue-28-2016 02-28-2018 Dabt Can Cns Single Life Simpl -16.21
Loan Charge Capitalizstion Deo 02-28-2018 92-28-2018 Note Belance 16,21 16393. 26

Charge Satisfaction Cebt Can ¢ 02-26-2018 02-28-2018 Cebt Can Cns Single Life Simpl 16.21

 
DocuSign Envelope ID: AID15BC1-5657-4EEF-ABS9-0B64A4960393

EVONNE 4. SHANG
TISOTHY P. SHANAOE
22é7 Harrison Ave Ant 3b
Centralia WA 98531-9327

  

SSeS eR RE See Se ee ees Transaction Histary Account Number SeeSartia ene thease
03-02-2010 to 03-23-2029

Description fff Date Post Date Que Date Balance Type Ameunt Running Bal
External Loan Payment INOVA FC 03-26-2018 03-26-2018 03-18-2018 Note Interest -75, 98
Note Balance “972,10 16021.15
Total 44g 04
Single Life Protection 03-31-2018 03-31-2018 Dent Can Cns Single Life Simpi -15,86
Loan Charge Capiteltzation Deb 03-31-2018 03-31-2018 Note Balance 15.86 16037 02
Charge Satisfaction Debt Can C 03-31-2018 03-31-2018 Debt Can Cns Single Life Simp] 15.56
External Loan Payment INOVa FC 04-24-2016 04-24-2018 04-18-2018 Note Interest ~65. 79
Note Salance -382 78 15654 27
Tatal Ag BA
Single Life Pratecticen (4-30-2018 04-30-2018 Debt Can Cns Single Life Simpl -15.50
Loan Charae Capitalization Deb 04-30-2018 94-30-2018 Note Balance 15.50 18669. 77
Charge Satisfaction Debt Can C 04-30-2018 04-30-2018 Gebt Can Cns Single Life Simpl 15.50
External Loan Paymant INOWA FC 0§-18-2918 05-18-2018 05-18-2919 Note Interest “82.79
Note Balance '  ~305.25 15274.52
Total 448 04
Single Life Protection 05-31-2018 05-31-2015 Debt Can Cns Single Life Simpl “15.12
Loen Charge Capitalization Deb 08-31-2018 05-31-2018 Note Balance 15.12 15286 64
Cherge Satisfactica Debt Can C 05-31-2018 08-31-2018 Dabt Can Cns Single Live Simpl 15.12
External Loan Payrant [NOVA FC 06-20-2018 06-20-2018 06-13-2018 Note Interest -70.82
Note Balance -377 22 14912 42
Total 44a tid
Single Life Protection 05-30-2018 06-30-2018 Debt Can Cns Single Live Simpl -14 76
Loan Charge Capitalization Gab 04-30-2018 06-30-2018 Note Balance 14.76 14927 18
Charge Satisfaction Debt Can C 06-30-2018 06-30-2018 Debt Can Cas Single Live Simpl 14.76
External Loan Payment [NOVA FC 07-18-2018 OF7-18-2018 07-18-2018 Note Interast -58.6?
Note Balance -389.37 14537 .B1
Total 443 .04
Single Life Protection 07-31-2618 07-31-2018 Debt Can Cas Sinele Life Simp] -14,39
Loan Charge Capitalization Deb 07-71-2018 07-31-2018 Note Ealence 14,39 1458220
Charge Satisfaction Debt Can C 07-31-2018 07-31-2018 Debt Can Cos Single Life Simp” 14,36
External Loan Payment INVA FC 03-16-2018 08-16-2013 G9-18-2018 Note interest -59 22
Hote Balance -388 8? 1416335
Total 446 04
Single Life Protection Q8-31-2018 08-31-2018 Debt Can Cas Singie Life Simp) -14.02
Loan Charge Capitalization Deb 08-31-2018 08-31-2018 Note galance 1402 LAT 40
Charge Satisfaction Debt Can C 08-31-2018 08-31-2018 Debt Can Cns Singie Life Simp] L402
External] Loan Paymant INQVA FO 09-21-2018 99-21-2018 09-18-2018 Note Interest 71,66
Note Balance -375,40 1380109

Tata] 44604

 
DocuSign Envelope ID: ASD15BC 1-5657-4EEF-AB99-DB64A4960393

EVONNE M. SHANNOR
TIMOTHY PL SHARON
2227 Harrison Ave fot 30
Centralia WA 99531-9997

 

SEER OSES RMS nt cmmaiesah eae Transacticn History Account Number
93-02-2010 to 03-23-2020

Description eft Date Post fate fue Date Salance Typ Amount = Running Bal
Single Life Protection 03-29-2018 99-20-2018 Debt Can (ns Single Life Sirol -13_66
Loan Charge Capitalization Cad 09-29-2018 09-20-2018 Note Balanca 13.66 13814 56
Charge Satisfaction Debt Can C 09-28-2015 0$-29-2018 Debt Can Cns Single Lite Sind 13.55
External Loan Payment [NOVA FC 19-23-2018 10-23-2018 10-18-2018 Note Enterest “62.05
Note Balance -385.99 13428 67
Total Ad8 Od
Single Life Protection 10-32-2018 10-31-2019 Debt Can Cns Single Life Simp] -13.29
Loan Charge Capitals zation Deb 10-31-2019 19-31-2018 Nota Balance 19.28 L246) 96
Charge Satisfact‘on Debt Can € 19-31-2018 10-31-2013 Debt Can €ns Singie Life Simp] 13.29
External Loan Payment INOVA FC 11-23-2023 11-23-2018 11-38-2018 Hote Interest 65,50
Note Balance ~G89. 54 1305242
Total #48 (ed
Single Life Protection 11-30-2633 11-30-2018 Debt Can Crs Single Life Simp] -12.52
Loan Charge Capitalization Deb 11-30-2033 11-30-2078 Note Balance 12,92 13065. 34
Charge Satisfaction Debt Can C 31-30-20i8 Li-30-9¢1a Debt Can Cns Singla Life Simp] 12.92
Externe] Loan Payment Iwova FC 32-29-2018 12-20-2018 13-78-2018 Nota Interest -49.§2
ote Balance ~398.52 12666 82
Total 44304
Single Life Protecticy 2-31-2018 12-41-2018 Debt Can Cns Sinela Lite Simp} ~12.54
Loan Charge Capitalization Deb 12-21-2018 12-91-2078 Note Balance 12.84 L257 36
Charge Satisfaction Cabt Can C 12-31-2018 12-31-2018 Oebt Can ns Sinale Life Sime] 12.54
External Loan Payment INoyA FE S4-17-2019 O1-17-2019 01-18-2019 iste Interast ~49_83
Note Balance -998, 21 42281, 18
Total 446.0
Single Life Protection Di-d]-2019 91-33-2919 Hest Can Cns Sinele Life Smo] -12.16
Loan Charge Capitelization Oph O1-31-2019 01-31-2029 Note Balance 12.16 12269, 91
Charge Satisfaction Best Can C 01-31-2019 01-31-2019 Debt Can Cns Sincle Life Simpl 12.16
External Loan Payment [Nova FC 02-22-2019 02-22-2019 02-16-2019 Note Interest -42.1]
Note Balance 485.93 11907 36
Total 448.04
Single Life Protection 02-28-2019 02-28-2016 Dapt Can Cas Single Life Simp] -41.75
Loan Charge Capitalization Deb O2-28-2019 02-28-2016 Note Balance Li.79 11919, 17
Charge Satisfaction Debt Can C 02-28-2019 92-28-2019 Qsbt Can Cns Single Life Simp] LL.79
External Loan Paymant NOVA FC 03-20-2016 9-29-2919 03-18-2619 Note Interest -43..51
Note Balance 04d 53 £1514 64
Total 448.04
Single Life Protection DG-30-2019 09-30-2939 Debt Can Cns Single Life Sims] -li.4g

Loan Charge Capitalization Deb 93-30-2519 93-30-2919 Note #alance 11.40 E1525.

 

 
DocuSign Envelope ID: AgD1 5BC1-5657-4EEF-AB99-OB64A496D393

EVONNE MM. SHANON
TIMOTHY P. SHANNON
2227 Harrison Ave Apt 30
Centralia WA 98531-9327

 

pene ee eeeceeeercecececereeseseseoso++ Transaction History Account Humber
03-02-2016 to 03-23-2020

Description +f Date Post Dake Due Date Balance Type Amount Running Bal
Charge Satisfaction Debt Can C 03-30-2019 03-30-2019 Debt Can Cns Single Life Simpl 11.40
External Loan Payment INOWA FC 4-18-2019 04-18-2015 04-18-2019 Note Interest -46.9)
Note Balance “401.13 11124 .91
Total 448.04
Single Lifa Protection 04-20-2019 04-30-2019 Debt Can Cns Single Life Simp} -11.01
Loan Charge Capitalization Dea 64-30-2029 04-30-2018 Hote Balance Lidl 11135.92
Charge Satisfaction Debt Can C 4-30-2019 04-30-2019 Debt Can €ns Single Life Simp! 11.01
External Loan Payrant INOWA FC 05-17-2019 05-17-2019 05-18-2019 Note Interest -45.33
Note Balance -A02 71 10733. 21
Total 448.046
Single Life Protection (5-91-2019 05-31-2019 Debt Can Cns Single Life Simpl -10.89
Loan Charge Capitalizetion Ded 05-31-2019 05-41-2019 Nove Balance 19.63 10743. 84
Charge Satisfaction Debt Can © 05-31-2019 05-31-2018 Debt Can Cns Single Lite Simp] 10.63
External Loan Payment [NOVA FC 06-19-2019 06-19-2015 06-18-2019 Nove Interest -49.75
Note Balance 398.28 10345 50
Total 443.04
Single Life Protection 06-29-2019 06-29-2019 debt Can Cns Single Life Simp! “16.24
Loan Charge Capitalization Deb 06-20-2019 06-29-2015 Note Balance Wd 10356, 8¢
Charge Setisfaction Debt Can C 66-26-2019 06-29-2019 Debt Can Cns Single Life Simpl ig. 24
Exzernal Loan Payment INOWA FC 67-17-2019 07-17-2019 07-18-2019 Note Interest <4). 79
Mote Batance 407 4 O948 45
Tozal 445,04
Single Life Protection OF-31-2019 07-31-2015 Debt Can Cns Singie Lite Simpl 9.85
Loan Charge Capitalization Bea O7-3i-2019 07-31-2019 Hote Balance 9.85 9954.34
Charge Satisfaction Debt Cen C 07-92-2019 O7-a1-2019 Debt Can Cns Singls Lite Simpl 9.85
External Loan Paymert [NOVA FC 08-29-2019 68-23-2019 03-18-2019 Note interest 61.72
Note Balance -306.22 9561.99
Total 44804
Single Life Protection (8-31-2019 08-31-2019 Debt Can Cas Single Life Simpl “9.47
Loan Charge Capitalization Deb 08-31-2019 08-31-2019 Note Balance 9.a7 9571.46
Charge Satisfaction Debt Can C 09-31-2019 CB-al-2019 Debt Can Cns Single Life Simp] o.47
External] Loan Payment [NOWA FC 05-24-2019 09-24-2019 09-13-2019 Note [nterest “42.59
Note Balance -405.05 9166.41
Total 448.04
Single Life Protection 09-30-2019 0$-30-2019 Debt Can Cns Single Life Simpl -9.07
Loan Charge Capitalization Deb 09-30-2019 08-30-2018 Nota Balance 9.07 9176.48
Charge Setisfaction febt Can C 09-30-2019 05-30-2013 Debt Can Cns Single Life Simpl 9.47
External Loan Payment [NOVA FC 10-17-2019 10-27-2019 10-18-2019 Note Interest ~29,63

Note Balance “418.4 B757 7

 
DocuSigh Envelope |D: A9D158C1-6657-4EEF-AB99-0864A496D393

EVUNNE M. SHANMON

TIMOTHY PB. SHANNON

2227 Harrison Ave Apt 36

Centralia WA 9g531-9497

TTT eee ann ee een e eee eee TRENSACtion Histery Account Number TEE ean aS
62-02-2010 to 93-23-2020

 

Description ETF Date Post Daté due Date Balerce Type Amount Running Bal
Tote] 448. D4

single Life Protection 10-31-2019 10-31-2016 Debt Can Cos Singte Life Simpl ~8.57

Loan Charge Capitalization Deb 10-31-2015 10-31-2019 Note Balance £107 8765.74

Charge Satisfaction Deot Can C 10-31-2019 10-31-2019 Debt Can Cns Singie Life Simal 8.67

External Loan Payment INDWA EC 11-22-2019 11-22-2019 11-18-2019 Note Interest “4th 29
Note Balance “403.75 8361, 99
Tata | 443 04

Single Life Pretection 11-30-2019 11-30-2019 Debt Can Cns Single Life Simpl -8, 28

Loan Charge Capitalization Oeb 11-39-2019 11-30-2019 Note Balance 8.28 ag70.27

Charge Satisfaction Debt Can C 11-30-2019 11-29-2019 Debt fan Cns Single Life Sump] §.28

External Loan Payment INQVA FC 12-18-2019 12-19-2010 12-18-2019 Note Interest “41,7,
Kate Balance 416.32 7953.95
Total 448 04

Single Life Protection 12-91-2019 12-3]-201¢ Debt Can Cns Single Life Simp] -7 87

Loan Charge Capitalization fsb 12-31-2019 12-31-2015 Note Belance 7.87 7951, 82

Charge Satisfaction Debt Can C 12-31-2079 12-31-2019 Debt Cén Cns Single Life Simo} 7.87

External Loan Payment INDVA FC 1-22-2020 @1-22-2020 01-18-2020 Nate Interest 3793
Note Balance “410.11 7551.71
Total 448 04

Single Life Protection 91-31-2020 01-31-2029 Debt Can Cns Single Life Simp] -7-.48

Loan Charge Capitalization Deb 01-31-2020 01-32-2020 Ncte Balance 7.48 7555.15

Charge Satisfaction Debt Can C O1-3i-2020 01-31-2020 Debt Can Cns Single Life Simp] 748

External Loan Payment INOVA FC 2-26-2020 02-24-2020 02-18-2620 Note Interest -393
Note Balance -413,[1 7146.08
Total 448.00

Single Life Protection G2-26-27020 02-29-2020 Debt Can Cns Single Life Simp] -7.07

Loan Charge Capitalization Dad G2-29-2020 02-29-2020 Mote Selance i. 7159.15

Charge Satisfaction Debt fan c 02-29-2020 G¢-29-2020 Debit Can Cns Single Life Sinol 7.07

 

 

 

 
